IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,679-01


                        EX PARTE DANNY JOE GIPSON , Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 10F0430-005-A IN THE 5TH DISTRICT COURT
                             FROM BOWIE COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of indecency with a child by exposure and sentenced to 10 years’

imprisonment. He filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied the opportunity to file an appeal. The record indicates

that Applicant indicated a desire to appeal his conviction, but that he was denied his right to do so

through no fault of his own. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). The

habeas court has determined that Applicant did not have the opportunity to file an appeal.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction
                                                                                                   2

in cause number 10F0430-005 from the 5th District Court of Bowie County. Within ten days from

the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him on direct appeal. All deadlines shall be calculated as if Applicant was sentenced

on the date of this Court’s mandate. Should Applicant decide to appeal, he must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Applicant’s remaining allegations are dismissed.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 8, 2020
Do not publish